DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments that it would not be obvious to combine US Patent No. 5922199 to Hodgkins and US Patent Application Publication No. 20020128373 by Park to teach the limitation of:
 “the header comprised of a first plastic composition and the filter body comprised of a second plastic composition; 
the first and second plastic compositions being thermoplastic formulations having a same base thermoplastic and different carbon concentrations; 
the first plastic composition having a different (higher) concentration of carbon than the second plastic composition” is persuasive.
As to independent claim(s) 1, Hodgkins is considered to be the nearest prior art, but Hodgkins does not teach nor fairly suggest wherein:
the header comprised of a first plastic composition, and 
the filter body comprised of a second plastic composition; 
the first and second plastic compositions being thermoplastic formulations having a same base thermoplastic and different carbon concentrations; 
the first plastic composition having a higher concentration of carbon than the second plastic composition; and 


As to independent claim(s) 11, Hodgkins is considered to be the nearest prior art, but Hodgkins does not teach nor fairly suggest wherein:
the header is comprised a material including a base thermoplastic and a first carbon concentration of a carbon additive;
 the filter body comprised of a material including the base thermoplastic and a second carbon concentration of the carbon additive; and 
the first carbon concentration providing greater electrostatic discharge (ESD) characteristics than the second carbon concentration provides.
As to independent claim(s) 18, Hodgkins is considered to be the nearest prior art, but Hodgkins does not teach nor fairly suggest wherein:
the header is composed of a first material having a first electrical discharge characteristic; 
the filter body composed of a second material having a second electrical discharge characteristic; 
the second electric discharge characteristics less effective at discharging an electric charge than the first electric discharge characteristics; 
where the first material is a first plastic composition including a base thermoplastic and a carbon additive having a first concentration of carbon and 
the second material is a second plastic composition including a base thermoplastic having a second concentration of carbon.
Examiner further acknowledges US Patent Application Publication No. 20130001125 by Zachovalova et. al.; however, Zachovalova does not teach nor fairly suggest wherein a first material of the header is a first plastic composition including a base thermoplastic and a carbon additive, the first plastic composition has a first concentration of carbon and the second material of the filter housing is a second plastic composition including the base thermoplastic and having a second concentration of carbon.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774